Citation Nr: 0113948	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  96-49 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
low back disorder.

In January 1998, the veteran testified at a personal hearing 
before a Board Member; a transcript of which has been 
associated with the claims file.  In October 1998, the Board 
remanded the claim for additional development and 
adjudicative action.

In November 2000, the veteran was informed that the Board 
Member with whom he had had a hearing was no longer at the 
Board and was given an opportunity to have another hearing.  
The veteran requested another Board hearing, which took place 
in February 2001 before the undersigned Board Member.  A 
transcript of the hearing has been associated with the claims 
file.


REMAND

The Board notes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim and expanded its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of 
persistent or recurrent symptoms of a low back disorder.  
Here, the veteran has attributed his low back symptoms to an 
injury he sustained in service.  The veteran's claim was 
remanded in October 1998 for a VA examination and a medical 
opinion as to the etiology of the low back disorder.  The 
examiner stated he could not "conclude conclusively" that 
there was a causal relationship between the veteran's current 
low back symptoms and an injury in service.  The Board finds 
that there is insufficient medical evidence to make a 
decision on this claim, and thus another VA examination, to 
include a medical opinion, is necessary to make a decision on 
this claim.

The Board notes that the veteran submitted a statement from a 
private physician following his February 2001 Board hearing; 
however, the physician did not provide a nexus between the 
veteran's current low back complaints and service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the low back 
complaints.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  Regardless of the 
veteran's response, the RO should secure 
any outstanding VA treatment reports, if 
the veteran indicates he has received 
treatment from VA.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination, 
with an examiner who has not examined the 
veteran previously, to determine the 
nature, severity, and etiology of the 
veteran's current low back disorder.  The 
examiner must have an opportunity to 
review the veteran's claims file, 
specifically, the veteran's service 
medical records.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is as likely as not that the 
veteran's current low back complaints are 
related to service.  The examiner must 
state whether it is as likely as not or 
whether it is NOT as likely as not that 
the low back complaints are related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the evaluation report, to include upon 
what medical principles the opinion is 
based and citation to the evidence of 
record upon which the opinion is based.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a low back 
disorder.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


